DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received 9/15/2021. Claims 1-5, 8-12 & 14-20 are pending in this application. Claims 6, 7 & 13 are canceled. Claims 19-20 are withdrawn. 
Election/Restrictions-Rejoinder
2.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, now including the limitations of claim 1, previously withdrawn from consideration as a result of a restriction requirement, mailed on 4/5/2021, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/5/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1-5, 8-12 & 14-20 are allowed.

The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a substantially transparent conductive layer on a side of the second polarity semiconductor layer away from the base substrate; and a second electrode connected to the second polarity semiconductor layer through the substantially transparent conductive layer; wherein the substantially transparent conductive layer encapsulates a lateral surface of the second polarity semiconductor layer; and an orthographic projection of the second electrode on the base substrate substantially surrounds an orthographic projection of the semiconductor junction on the base substrate, as in the context of claim 1, 
a transistor connected to the photodiode; wherein the transistor comprises a gate electrode, a gate insulating layer, an active layer, a source electrode, and a drain electrode; the insulating layer is the gate insulating layer; and the active layer and the second polarity semiconductor layer are in a same layer and comprise a same material, as in the context of claim 11, and 
the steps of forming a substantially transparent conductive layer on a side of the second polarity semiconductor layer away from the base substrate; and forming a second electrode connected to the second polarity semiconductor layer through the substantially transparent conductive layer; wherein the second polarity semiconductor layer is formed to encapsulate a lateral side of the intrinsic semiconductor layer, the substantially transparent conductive layer encapsulates a lateral surface of the second polarity semiconductor layer; and an orthographic projection of the second electrode on the base substrate substantially surrounds an orthographic projection of the semiconductor junction on the base substrate, as in the context of claim 19.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/15/21